         Case 1:16-cv-08533-PAE Document 102 Filed 05/15/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
KRISTIN BENZINGER,

                                   Plaintiff,               Case No. 16-cv-8533 (PAE)

                 - against -

LUKOIL PAN AMERICAS, LLC.

                                    Defendant.
--------------------------------------------------------X




                   DEFENDANT’S MEMORANDUM OF LAW
             IN SUPPORT OF ITS PRE-TRIAL MOTIONS IN LIMINE



                                                    LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                    Peter T. Shapiro, Esq.
                                                    Adam E. Collyer, Esq.
                                                    Attorneys for Defendants
                                                    77 Water Street, Suite 2100
                                                    New York, New York 10005
                                                    212-232-1300
                                                    Peter.Shapiro@lewisbrisbois.com
                                                    Adam.Collyer@lewisbrisbois.com
             Case 1:16-cv-08533-PAE Document 102 Filed 05/15/20 Page 2 of 14




                                 PRELIMINARY STATEMENT

         Defendant Lukoil Pan Americas, LLC (“LPA” or “Defendant”), by its attorneys Lewis

Brisbois Bisgaard & Smith LLP, respectfully submits this memorandum of law in support of its pre-

trial motions in limine.1

                                           ARGUMENT

I.       PLAINTIFFS SHOULD BE PRECLUDED FROM OFFERING TESTIMONY
         AND EVIDENCE THAT WOULD BE GERMANE TO THE CLAIMS THAT NO
         LONGER EXIST

         A. The Claims Dismissed on Summary Judgment

         On March 8, 2019, Defendant moved for partial summary judgment on Plaintiff’s

discrimination and retaliation claims. See ECF Docket Entry Nos. 69 through 72. Specifically,

Defendants argued that Plaintiff was unable to raise a genuine dispute of material fact with respect to

her national origin discrimination claims under the New York State and City Human Rights Laws

(the “NYSHRL” and “NYCHRL”, respectively) and her retaliation claims under the NYSHRL,

NYCHRL, the Fair Labor Standards Act (“FLSA”), and the New York Labor Law (“NYLL”). See,

generally, id.

         By Order, dated March 20, 2020 (the “Order” [DE 89]), the Court granted Defendant’s

motion with respect to Plaintiff’s national origin discrimination and retaliation claims under the

NYSHRL and NYCHRL. Plaintiff’s FLSA and NYLL retaliation claims survived summary

judgment.

         According to Rule 402 of the Federal Rules of Evidence, “[i]rrelevant evidence is not

admissible.” Evidence is relevant, in accordance with Rule 401(b), if “the fact is of consequence in


         1
         Defendant respectfully requests that the Court amend the caption to reflect that Plaintiff is
not proceeding on a class or collective basis, and that Litasco SA was dismissed as a defendant.



4840-3918-1756.1                                  1
           Case 1:16-cv-08533-PAE Document 102 Filed 05/15/20 Page 3 of 14




determining the action.” Claims for relief that have been disposed, and evidence related to those

claims, are clearly not of consequence because they have no bearing on the factfinder’s ultimate

determination as to the remaining claims. Hamza v. Saks Fifth Ave., Inc., No. 07-CV-5974, 2011

U.S. Dist. LEXIS 139132, *7 (S.D.N.Y. Dec. 5, 2011) (granting motion in limine to exclude

evidence of claim dismissed by the court prior to trial as such evidence would be irrelevant, citing

Rules 401 and 402); Gorbea v. Verizon N.Y., Inc., No. 11-CV-3758, 2014 U.S. Dist. LEXIS 87295,

*5-6 (E.D.N.Y. June 25, 2014) (“The previously dismissed claims, and evidence thereof, are not ‘of

consequence in determining the action’ and therefore will be excluded”).

         Moreover, even assuming that the evidence Plaintiff would offer related to her failed claims

might be somehow vaguely relevant to the issues here, the virtually non-existent probative value of

any such evidence would be substantially outweighed by the danger of jury confusion since the

claims remaining for trial all deal with the payment of wages rather than discrimination, and time

would be wasted by diverting the trial into issues that have already been resolved. Thus, permitting

Plaintiff to introduce evidence and testimony pertaining to a dismissed claim for relief would

unfairly prejudice Defendant in violation of Rule 403 as well.

         B. Any Reference to Lukoil’s Foreign Parent Should Be Excluded

         In the same vein, Plaintiff should be excluded from making any reference to dismissed

defendant Litasco SA, LPA’s direct foreign parent, or to the PJSC Lukoil Oil Company, the

Moscow-based energy company that is parent to both organizations. As with the references to

dismissed claims as discussed above, referencing a former defendant and the international scope of

LPA’s corporate parents would violate Rule 402’s admonition to exclude irrelevant evidence. The

evidence has no bearing on the factfinder’s ultimate determination as to the claims remaining in this

case.




4840-3918-1756.1                                  2
           Case 1:16-cv-08533-PAE Document 102 Filed 05/15/20 Page 4 of 14




         Because the Court’s decision granting Defendants’ summary judgment motion in part [DE

89] dismissed the NYSHRL and NYCHRL claims as to LPA and dismissed all claims against

Litasco SA , neither Plaintiff’s national origin nor the location of LPA or its related organizations is

relevant to the claims to be tried. As such, any reference during testimony or through documentary

evidence would violate Rule 403, as it would conflate LPA, a Delaware limited liability company,

with two foreign organizations, resulting in a substantial risk of jury confusion that would prejudice

LPA. This is especially true with respect to references to the Lukoil entity in Russia, given that

foreign nation’s well known political disputes with the United States, of which the Court can take

judicial notice. Plaintiff concedes that this is the case and has been for some time, as she stated on

her application for her current role at Columbia University that she was “proactively seeking a new

opportunity” due to “an uncertain political climate and sanctions against Russia.” See Application

for Employment, dated February 16, 2015, attached hereto as Exhibit A, at 2.

         Accordingly, the Court should grant Defendant’s motion in limine to exclude all testimony

and evidence related to the dismissed claims.

II.      ALL REFERENCES TO LPA’S PRE-LITIGATION ATTEMPTS TO RESOLVE
         PLAINTIFF’S DISPUTE SHOULD BE PRECLUDED
         In the proposed Joint Pretrial Order (“JPTO”), Plaintiff seeks to introduce five exhibits

related to Defendant’s pre-litigation attempts to resolve the dispute over Plaintiff’s exempt

classification. See Plaintiff’s Proposed Exhibits 5 through 9; Proposed JPTO, Section XI, copies of

which are annexed hereto as Exhibit B. Specifically, Plaintiff attempts to introduce as evidence

multiple spreadsheets created by LPA regarding potential overtime calculations, as well as an email

sent to her from LPA executive Simon Fenner that includes a proposed settlement agreement. Id.

These documents, and any testimonial reference to them, must be precluded in accordance with Rule

408 of the Federal Rules of Evidence.



4840-3918-1756.1                                   3
           Case 1:16-cv-08533-PAE Document 102 Filed 05/15/20 Page 5 of 14




         “In furtherance of the public policy of encouraging settlements and avoiding wasteful

litigations, Rule 408 bars the admission of most evidence of offers of compromise and settlement.”

Trebor Sportswear Co. Inc. v. Ltd. Stores, Inc., 865 F.2d 506, 510 (2d Cir. 1989). The rule also

precludes evidence of offers made before the initiation of litigation. IBM v. BGC Partners, Inc., No.

10-CV-128, 2013 U.S. Dist. LEXIS 59779, *27 (S.D.N.Y. April 25, 2013). While “[i]t is often

difficult to determine whether an offer is made ‘in comprising or attempting to compromise a

claim,’” courts look to “[b]oth the timing of the offer and the existence of a disputed claim” as

relevant to their determinations. Pierce v. F.R. Tripler & Co., 955 F.2d 820, 827 (2d Cir. 1992).

         Here, it is uncontested that Plaintiff’s misclassification and assertion that she was entitled to

overtime were in dispute at the time of these discussions and offers. By email, dated September 30,

2014, Plaintiff recounted a meeting she had with LPA’s Simon Fenner and Jennifer Diehl related to

her salary and role with the company. During that meeting, Plaintiff raised the idea that she was a

non-exempt employee, which is reflected in her email correspondence. See email correspondence

from Plaintiff, dated September 30, 2015, which is attached as Exhibit C. By email, dated October

29, 2014, Fenner responded to Plaintiff and advised that he would “work with [Diehl] to determine if

[Plaintiff] should be a non-exempt employee.” See email correspondence from Mr. Fenner, dated

October 29, 2014, which is attached as Exhibit D.

         Less than three months later, Plaintiff gave verbal notice of her resignation. During that

conversation, Plaintiff “made it clear” that “she had been misclassified under the FLSA and that

[LPA] owed her money.” See excerpts from Mr. Fenner’s deposition, taken September 26, 2018,

which are attached as Exhibit E, at 74. In the interim, between her verbal notice and her last day at

LPA in February 2015, Mr. Fenner calculated “good faith estimates of something that could be the

basis for an amicable settlement.” Id. He prepared spreadsheets estimating “the possible overtime



4840-3918-1756.1                                    4
           Case 1:16-cv-08533-PAE Document 102 Filed 05/15/20 Page 6 of 14




anyone could have worked during [the dates of Plaintiff’s employment], if they had been a

nonexempt employee.” Id. at 76. Fenner showed the documents to Plaintiff. Id. at 77.

         Thereafter, on February 3, 2015, Mr. Fenner emailed Plaintiff, copying Clara Ohr, LPA’s

chief legal counsel, Diehl, LPA’s human resources consultant, and Irina Akinshina of Litasco SA.

See Mr. Fenner’s email correspondence, dated February 3, 2015, attached as Exhibit F. In that email,

Mr. Fenner provides,

                   a proposed draft Settlement Agreement between [LPA] and
                   [Plaintiff] that reflects the numbers proposed to [Plaintiff] in the
                   attached spreadsheet I e-mailed to you last Wednesday. While we
                   believe that we have credible support for the position that you are, in
                   fact, an exempt employee under New York State labor laws, we are
                   proposing this settlement in the interests of progressing a reasonable
                   and expedient solution for both sides.
Id. (emphasis supplied).

          Mr. Fenner followed up his February 3, 2015 email with another email on February 6. Id.

         Plaintiff seeks admission of these spreadsheets, the February 2015 emails, and the proposed

settlement agreement to prove LPA’s culpability or persuade a jury that LPA’s attempts at swift and

reasonable resolution of a disputed issue were made because it acknowledged and/or was attempting

to conceal its wrongdoing. This is exactly the situation that Rule 408 is designed to prevent.

Plaintiff’s misclassification claims should be tried on their merits and the Court should not risk

tainting the jury’s opinion after hearing the relevant evidence with an offer of compromise.

Accordingly, this evidence, and the referenced exhibits, should be excluded.

III.          PLAINTIFF CANNOT ESTABLISH LOST WAGES ON HER FLSA OR NYLL
              RETALIATION CLAIMS

         Plaintiff’s Amended Complaint seeks an unspecific amount of “compensatory damages that

Plaintiff has sustained as a result of [LPA’s] unlawful retaliatory … conduct.” See Amended




4840-3918-1756.1                                     5
             Case 1:16-cv-08533-PAE Document 102 Filed 05/15/20 Page 7 of 14




Complaint, Prayer for Relief, Section (g). However, Plaintiff must “sufficiently establish [her]

entitlement to any damages,” and the record evidence does not permit her to do so. Chowdhury v.

Hamza Express Food Corp., No. 14-CV-150 (JBW), 2015 U.S. Dist. LEXIS 125166, *19 (E.D.N.Y.

Aug. 21, 2015).

         “An employer who violates the anti-retaliation provision of the FLSA ‘shall be liable for

such legal or equitable relief as may be appropriate to effectuate the purposes of [the provision],

including … the payment of wages lost.” Id. at *18. The NYLL “provide[s] for nearly identical

relief.” Nana v. Le Viking, LLC, No. 17-CV-928 (CM) (OTW), 2019 U.S. Dist. LEXIS 120842, *11

(S.D.N.Y. July 19, 2019). Here, however, Plaintiff cannot establish any entitlement to “the payment

of lost wages,” as her retaliation claim is unrelated to her ultimate voluntary exit from LPA’s

employment. After summary judgment, Plaintiff’s FLSA and NYLL retaliation claims are solely

focused on whether her alleged removal from human resources projects was motivated by her

purported misclassification complaint. See ECF Docket Entry No. 89 at 42. To be clear, Plaintiff has

no claim that LPA terminated her employment in retaliation for a misclassification complaint. In

fact, it is undisputed that Plaintiff voluntarily resigned her position on January 20, 2015 after

accepting employment with Columbia University, and officially left LPA on February 3, 2015. Id. at

9.2 Because the remaining retaliation claims bear no relation to her resignation, Plaintiff cannot

establish a causal connection between her retaliation claims and her demand for lost wages. Thus,

she should be precluded from seeking those damages at trial.

         Even if Plaintiff could somehow connect her retaliation claims to her damages, which she

cannot, she still should be precluded from seeking these damages from the jury. The maximum

amount Plaintiff could ever recover in lost wages is approximately one month’s pay, as she provided

         2
             Plaintiff does not claim constructive discharge.



4840-3918-1756.1                                    6
           Case 1:16-cv-08533-PAE Document 102 Filed 05/15/20 Page 8 of 14




sworn testimony that there was “about or less” than a month’s time between her last day with LPA

and her first day with Columbia. See excerpts from Plaintiff’s Deposition, taken July 30, 2018,

which are attached as Exhibit G, at 62-63.

         Plaintiff, however, is obligated to mitigate her damages. See Azkour v. Little Rest Twelve, No.

10-CV-4132 (RJS), U.S. Dist. LEXIS 18141, *23 (S.D.N.Y. Feb. 11, 2015) (citing Dailey v. Societe

Generale, 108 F.3d 451, 456 (2d Cir. 1997)). Although her voluntarily resignation “does not

necessarily preclude her from receiving post-resignation backpay, she is not entitled to this remedy if

she failed to mitigate damages.” EEOC v. Bloomberg L.P., 29 F.Supp. 3d 334, 342 (S.D.N.Y. 2014).

Plaintiff could have mitigated her damages by continuing her employment with LPA until she started

her position with Columbia. Her refusal to do so and her action to instead “take the situation into her

own hands … by voluntarily resigning … undermine[s] the goal of anti-discrimination law of

encouraging employees to address discriminatory conduct from within the employment relationship

while ensuring that the employees do not suffer further damage as a result of remaining within that

relationship.” Id., (citing Tse v. UBS Fin. Servs., 568 F. Supp.2d 274, 303 (S.D.N.Y. 2008)).

         As the Honorable Loretta A. Preska ruled in EEOC v. Bloomberg, there are “certain limited

circumstances where it would be unreasonable to expect a plaintiff to mitigate damages by

continuing to work for her employer.” Id. at 342. Plaintiff, however, does not fit into any of these

exceptions. She “was not denied a unique position, and the evidence does not indicate that she faced

a permanent obstacle to career advancement.” Id. at 344. As the Court has already held in this case,

Plaintiff cannot prove that LPA discriminated against her on the basis of a protected characteristic

under the NYSHRL or the NYCHRL, or that it retaliated against her for engaging in protected

activity encompassed by those statutes.




4840-3918-1756.1                                   7
           Case 1:16-cv-08533-PAE Document 102 Filed 05/15/20 Page 9 of 14




         While there may be “understandable reasons why [Plaintiff] would choose to voluntarily

resign” from LPA, “the law does not allow her to recover post-resignation backpay.” Id. at 345.

Accordingly, Plaintiff should be precluded from asserting lost wages damages on her FLSA and

NYLL retaliation claims.

IV.           ANY CLAIM FOR PUNITIVE DAMAGES MUST BE EXCLUDED

         Plaintiff also seeks “[p]unitive damages, as provided by law, in connection with Plaintiff’s …

retaliation claims.” See Amended Complaint, Prayer for Relief, Section (h). In order to find LPA

liable for punitive damages under the FLSA and NYLL, Plaintiff must prove that LPA retaliated

“and has done so ‘with malice or with reckless indifference to the federal protected rights of an

aggrieved individual.” Azkour, U.S. Dist. LEXIS 18141 at *25. Plaintiff is unable to meet this

exacting burden. The record evidence establishes, at a bare minimum, that LPA met with Plaintiff,

and discussed her “several requests related to her salary and role with the company” at length in a

meeting with its highest level executive and its human resources consultant. See Docket Entry No.

89 at 6. The only allegation remaining in this case related to Plaintiff’s retaliation claims is that her

human resources duties were removed. As this is hardly reckless or malicious conduct, Plaintiff is

not able to establish punitive damages and should be barred from mentioning same before the jury.

V.            IRINA AKINSHINA AND CLARA OHR SHOULD BE PRECLUDED FROM
              TESTIFYING

         Defendant seeks the preclusion of two witnesses identified by Plaintiff as trial witnesses –

Irina Akinshina and Clara Ohr.

         Ms. Akinshina is the head of Litasco SA’s human resources department and works in

Geneva, Switzerland. See ECF Docket Entry No. 89 at 12-13. As a non-party who works for a non-

party entity, which the Court dismissed as a defendant herein, Akinshina’s testimony would

undoubtedly confuse the jury and prejudice LPA. See Section I(B), supra. Moreover, because


4840-3918-1756.1                                   8
          Case 1:16-cv-08533-PAE Document 102 Filed 05/15/20 Page 10 of 14




Geneva is more than 100 miles from the Southern District’s courthouse at 40 Foley Square in

Manhattan, Ms. Akinshina is outside of the geographic range of the Court’s subpoena power,

pursuant to Rule 45(c)(1)(A) of the Federal Rules of Civil Procedure.

         Ms. Ohr is also a non-party outside of LPA’s control, having left Defendant’s employ in July

2017. Additionally, as LPA’s chief legal counsel, any potential testimony would be replete with

issues related to attorney-client privilege and attorney work product doctrine. We can only speculate

as to what she could testify about, as she was not deposed or identified as a witness with relevant

knowledge during the discovery phase of the case.

         Moreover, Ms. Ohr would not be able to provide any testimony pertinent to Plaintiff’s

claims. Ms. Ohr began working for LPA on January 12, 2015, just eight days before Plaintiff gave

notice and less than one month before Plaintiff left her position for a new job at Columbia. At her

deposition, Plaintiff provided the following sworn testimony:

                   Q: What about basic admin work for the head of legal?

                   A: Our time did not overlap.

                   Q: Presumably you are referring to Clara Ohr?

                   A: That is correct.

See Exhibit G at 183.

         In fact, the only trial exhibit offered by any party that features Ms. Ohr is the February 6,

2015 email correspondence from Mr. Fenner to Plaintiff regarding the “Settlement Agreement [LPA]

presented to [Plaintiff].” See Exhibit B. As set forth above, this proposed exhibit (Plaintiff’s Exhibit

17) must be excluded by Rule 408. See Section 2, supra. Even if the Court were to permit the

exhibit to be used, any testimony from the in-house attorney about it would not be required and it is




4840-3918-1756.1                                   9
          Case 1:16-cv-08533-PAE Document 102 Filed 05/15/20 Page 11 of 14




certain that any discussions between attorney and client about Plaintiff’s severance would be

privileged.

          Ms. Ohr’s testimony is not remotely relevant to the claims remaining in this case. Plaintiff

concedes that their respective employment with LPA “did not overlap,” Plaintiff did not seek to

depose her, and the only document Plaintiff points to in her proposed exhibit list is an email that was

sent by Mr. Fenner, another trial witness, to Plaintiff directly. Ms. Ohr was merely copied on the

exchange and does not participate in the email chain in any way between February 3 and February 7,

2015. See Exhibit C.

          It appears that Plaintiff seeks Ms. Ohr’s testimony not for any probative value, but rather to

be able to suggest that LPA had to involve a lawyer relating to Plaintiff’s alleged misclassification

claims. Given the privilege, whether misclassification was ever discussed with in-house counsel

would not a permissible subject for testimony. Moreover, since Ms. Ohr joined LPA only at the very

end of Plaintiff’s tenure, it is evident that she was not involved with and cannot provide any

testimony about any consideration by LPA of whether Plaintiff was properly classified as an exempt

employee. Once again, the non-existent probative value of any such evidence would be substantially

outweighed by the danger of jury confusion and prejudice to LPA.

          In sum, neither of these witnesses should be permitted to testify.

    VI.       PLAINTIFF’S RECORDS FROM HER JOB SEARCH ARE ADMISSIBLE

          Finally, LPA seeks to admit documents related to Plaintiff’s job search while she was still

employed by LPA, including December 2014 and January 2015 documents produced by Columbia

University in response to a subpoena. Specifically, Defendant seeks to utilize Plaintiff’s job

application to Columbia, the resume and personal statement she submitted alongside that application,

email correspondence between Plaintiff and Columbia employees during the interview and offer




4840-3918-1756.1                                   10
          Case 1:16-cv-08533-PAE Document 102 Filed 05/15/20 Page 12 of 14




process, and her January 22, 2015 offer letter from Stephen T. Hands. See Defendant’s Exhibits B,

C, D, H, and I, which are collectively annexed hereto as Exhibit H. Defendant also seeks admission

of email correspondence between Plaintiff and another company to which she applied for

employment, Riot Games, between January 6 and January 16, 2015. See email correspondence

between Plaintiff and Riot Games, dated January 6 through 16, 2015, which is annexed hereto as

Exhibit I. Plaintiff objects to these proposed exhibits as irrelevant, arguing that the correspondence is

hearsay, and challenging the authenticity of the Columbia documents that she herself authored and

submitted. See Proposed Joint Pretrial Order, Section XIII.

         The Court should overrule all of Plaintiff’s objections and admit each of these exhibits. First,

these exhibits are germane relevant to Plaintiff’s retaliation claims. Plaintiff asserts that she left LPA

after LPA retaliated against her for allegedly complaining about being misclassified. LPA needs

these records to establish that Plaintiff did not leave LPA due to LPA’s allegedly retaliatory conduct,

but rather that she left for a better professional opportunity. As the Court’s March 20, 2020 Opinion

and Order [DE 89] described the circumstances, she sought alternative employment “in line with the

salary she had sought during her September 2014 meeting with [Simon] Fenner and [Jennifer]

Diehl.” See ECF Docket Entry No. 89 at 9.

         Moreover, the emails to which Plaintiff objects are not hearsay. Hearsay is an out-of-court

statement made by a declarant to prove the truth of the matter asserted. See Rule 801 of the Federal

Rules of Evidence (“FRE”). However, these emails contain statements by Plaintiff, a party, and, as

such, are not hearsay within the definition set forth in FRE 801(d)(2). Moreover, these matters are

not being offered for the truth of the communications themselves, but rather should be admitted as

reflecting Plaintiff’s state of mind during her job search.




4840-3918-1756.1                                   11
          Case 1:16-cv-08533-PAE Document 102 Filed 05/15/20 Page 13 of 14




         Finally, the authenticity of the Columbia University documents is not in question, and

Plaintiff’s purported objection should be given short shrift. LPA received these documents only after

Plaintiff’s deposition and, thereafter, deposed Plaintiff’s supervisor at Columbia, Carrie Walker, to

specifically address the authenticity issue. At her deposition, Ms. Walker confirmed that the

documents Columbia produced in response to LPA’s subpoena were submitted by Plaintiff during

the application process, including the resume and the personal statement. See excerpts of deposition

transcript of Carrie Walker, taken November 9, 2018, annexed hereto as Exhibit J, at 25-33. Plaintiff

herself would undoubtedly have no choice but to authenticate the documents at trial if questioned

about them. Plaintiff’s objection is disingenuous.

         Accordingly, these documents should be admitted and Plaintiff’s objections overruled.

                                         CONCLUSION

         For the foregoing reasons, it is respectfully requested that the Court grant Defendants’

motions in limine.

Dated:             New York, New York
                   May 15, 2020

                                              LEWIS BRISBOIS BISGAARD & SMITH LLP


                                              By:     /s/ Peter T. Shapiro
                                                        Peter T. Shapiro, Esq.
                                                        Adam E. Collyer, Esq.
                                                        77 Water Street, Suite 2100
                                                        New York, New York 10005
                                                        212-232-1300
                                                        Peter.Shapiro@lewisbrisbois.com
                                                        Adam.Collyer@lewisbrisbois.com




4840-3918-1756.1                                 12
          Case 1:16-cv-08533-PAE Document 102 Filed 05/15/20 Page 14 of 14




                                 CERTIFICATE OF SERVICE

         Adam E. Collyer, an attorney duly admitted to practice before this Court, certifies that on

May 15, 2020, he caused the within memorandum of law to be filed and served upon the attorneys

for plaintiffs via ECF.



                                                         /s/ Adam E. Collyer
                                                              Adam E. Collyer




4840-3918-1756.1                                  i
